Title: From James Madison to Richard Rush, 27 February 1824
From: Madison, James
To: Rush, Richard


        
          Dr Sir
          Feby. 27. 1824
        
        Almost at the moment of receiving yours of Decr. 28. my hand casually fell on the inclosed scrap, which I must have extracted from the Author (borrowed for the purpose) on some occasion when the right of navigating the Mississippi engaged my attention. I add it to my former enclosures on that subject, merely as pointing to one source of information which may lead to others fuller & better.
        
          J. M
        
      